Citation Nr: 9908094	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  96-43 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1986 to 
February 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Denver Regional Office (RO) July 1996 rating decision which, 
inter alia, denied service connection for a low back 
disability.  At the January 1999 hearing, the veteran 
informed the undersigned that she "finally got a divorce so 
[her] last name is changed," as indicated above.  


FINDING OF FACT

The veteran sustained low back injury during her period of 
active service, and she now has lumbosacral strain residuals 
and discomfort sequelae.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the veteran, 
her lumbosacral strain residuals and discomfort sequelae were 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that she injured her low back on active 
service.  She asserts that she sustained low back injury 
during airborne training, and that she now has chronic low 
back disability.  Thus, she maintains that service connection 
is now warranted for the residual disability from her in-
service low back injury.

Her claim for service connection for a low back disability is 
well grounded pursuant to 38 U.S.C.A. § 5107(a), as it is 
plausible under the circumstances of this case.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Specifically, the 
veteran's service medical records show that she was assessed 
as having chronic mechanical low back pain on many occasions, 
and a VA examination report shows a diagnosis of history of a 
lumbosacral strain with residuals and sequelae of discomfort.

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When on careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (1998).

For a veteran to prevail in her claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the veteran's service medical records reveals 
that, at the time of her January 1986 service entrance 
medical examination, clinical evaluation of her spine 
revealed normal findings.  In an accompanying Report of 
Medical History, she indicated that she had no recurrent back 
pain.  In October 1987, she was seen with complaints of low 
back pain.  She was diagnosed as having a probable facet 
injury at L5-S1.  A June 1988 record shows that she reported 
that she landed on her right buttock 7 years earlier, and 
that she had chronic low back pain since that time.  
Examination did not reveal any tenderness in her lumbar 
spine, lateral bending was to 15 degrees and motor strength 
was 5/5.  Magnetic Resonance Imaging (MRI) testing of her 
lumbar spine was within normal limits.  She was assessed as 
having mechanical low back pain.

On medical examination in April 1990, clinical evaluation of 
the veteran's spine revealed normal findings.  July 1991 
records show that she reported having back pain for the 
previous 5 years, and that it was caused by injuries 
sustained when she parachuted from a plane.  She indicated 
that there had been no recent trauma to her low back.  
Examination at the Physical Therapy Clinic revealed 
tenderness in her lumbar paraspinal area.  The assessment was 
chronic mechanical low back pain.  On follow-up examination 
later that month, it was noted that massage and ice decreased 
the severity of the low back pain, but that a moderate 
paravertebral muscle spasm had been detected.  Again, the 
assessment was mechanical low back pain.  In August 1992, she 
reported experiencing intermittent low back pain, resulting 
from airborne training.  Examination of her back revealed 
tenderness in the lumbar area.  The assessment was chronic 
mechanical low back pain.  In December 1992, she complained 
of low back pain since 1986.  Examination revealed lumbar 
tenderness of the paraspinous muscles.  The diagnosis was 
mechanical low back pain.  Later that month, a computed axial 
tomography (CAT) scan of her lumbar spine revealed no 
abnormality.  In January 1993, she was provisionally 
diagnosed as having mechanical low back pain.  In March 1993, 
she reported intermittent low back pain since 1986, 
indicating that low back pressure flared up every 4 weeks.  
Examination revealed a paraspinal spasm in her T12-L1 area.  
The diagnosis was lumbosacral strain.  In April 1993, she was 
seen complaining of low back pain.  The impression was 
chronic refractory low back pain status post multiple courses 
of nonsteroidal, anti-inflammatory drugs, muscle relaxants 
and self care.  It was noted that there was no evidence of 
pathology.  Later that month, the impression again was 
chronic low back pain without pathology.  In May 1993, she 
reported that she had landed on her right buttock after 
parachuting years earlier.  She indicated that she had 
chronic low back pain ever since.  Examination of her low 
back revealed that her sensory system was intact and motor 
strength was 5/5.  It was noted that she needed a Medical 
Evaluation Board.  June 1993 MRI testing showed that her 
lumbar spine was normal.  On service separation medical 
examination in October 1993, clinical evaluation of the spine 
revealed low back pain.  It was noted that she was unable to 
perform certain motions or assume certain positions due to 
back injury sustained during airborne training.  In the 
accompanying Report of Medical History, she reported 
recurrent back pain.

On VA medical examination in May 1996, the veteran reported 
that she injured her back during airborne training.  She 
indicated she was placed on muscle relaxers and transferred 
from her airborne unit to an administrative position.  She 
reported experiencing back discomfort when she sat for 3-4 
hours at a time or when bending improperly.  She reported 
back pain about 3-4 times per week, and that it hurt to walk 
for more than an hour.  She indicated that her low back pain 
was located in her paraspinal musculature.  Examination 
revealed that she was nontender to palpation over the spinous 
processes in her lumbosacral region.  Straight leg raising 
was 0 to 85 degrees bilaterally and she had an essentially 
full range of lumbar motion.  The veteran was able to touch 
her toes, and examination of her lower extremities did not 
reveal any abnormalities.  Neurological examination revealed 
that her sensory was intact to both pin prick and light touch 
in all lower extremities.  X-ray examination of the lumbar 
spine did not reveal any abnormalities.  The diagnosis was 
history of a lumbosacral strain injury, as described, with 
residuals and sequelae of discomfort.

At the January 1999 hearing, the veteran testified that she 
injured her low back in service during airborne training.  
She indicated that she was transferred to an administrative 
position within a year of the low back injury.  She reported 
that she was then placed on a P3 profile which she maintained 
until her service separation.  She indicated that she 
continued to experience low back problems after her 
separation from active service.  She reported experiencing 
intermittent low back pain which usually occurred when the 
weather changed.  She indicated having been prescribed 
medication for her low back pain the previous December.  She 
stated that the severity of her low back pain had increased 
since her separation from active service.  She further 
reported that she had muscle spasms in her lumbar region 
about twice a week.

On the basis of the available clinical record, the Board is 
of the opinion that service connection is warranted the 
veteran's low back disability as the evidence for and against 
the claim is in relative equipoise.  Specifically, while the 
service medical records show that CAT scan, MRI and other 
examinations of the low back consistently revealed an absence 
of pathology, they also show that she was assessed as having 
chronic mechanical low back pain on numerous occasions, and 
diagnosed as having a lumbosacral strain on at least one 
occasion.  In addition, on recent VA medical examination the 
examiner indicated that the veteran had a history of a 
lumbosacral strain injury with residuals and sequelae of 
discomfort.

The U.S. Court of Appeals for Veterans Claims (hereinafter, 
the Court, known as the U.S. Court of Veterans Appeals prior 
to March 1, 1999) in Savage v. Gober, 10 Vet. App. 488, 
495(1997), considered whether or not medical evidence was 
needed to demonstrate the existence in service of a chronic 
disease, or whether lay evidence would suffice.  The Court 
concluded that the answer to this question depended on 
whether the disability was of a type that required medical 
expertise to demonstrate its existence, or whether the 
disability was of the type as to which lay observation are 
competent to identify its existence.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Horowitz v. Brown, 5 Vet. App. 217,221-
222 (1993); Budnik v. Derwinski, 3 Vet. App. 185 (1992).  The 
Court also observed that symptoms and not treatment are the 
essence of any evidence of continuity of symptomatology.  See 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  In Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992), the Court held 
that, while a lay person was not competent to make a medical 
diagnosis or attribute symptoms to a particular medical 
disorder, a lay person was competent to report the symptoms 
which he or she experienced or observed.

In this instance, the Board finds the veteran's testimony is 
extremely credible evidence as to the in-service injury to 
her low back and the relevant symptoms experienced by her 
subsequent to her separation from active service.  On careful 
consideration of the foregoing evidence, the Board is 
convinced that the veteran did in fact actually sustain in-
service low back trauma.  While the extent of the residual 
disablement appears at this time to be rather slight in 
magnitude, she nevertheless has demonstrated a continuity of 
low back symptoms both during and subsequent to service which 
argues strongly in her favor in connection with the current 
claim.  Accordingly, as it seems there is at least an 
approximate balance of positive and negative evidence 
regarding the merits of this issue, the undersigned resolves 
all doubt in favor of the veteran.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 54.  


ORDER

Service connection for lumbosacral strain is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

- 7 -


- 1 -


